EGAN, District Judge.
This is a diversity suit brought by the plaintiff, an employee of a sub-contractor, who claims to have been injured while working on a job being done by a general contractor for United States Steel Corporation and American Bridge Company. All three were made defendants.
*947The plaintiff is a citizen of Pennsylvania. The Steel Corporation and the Bridge Company severally move to dismiss on the grounds that the United States Steel Corporation has its principal place of business in Pennsylvania, and hence the essential diversity of citizenship does not exist, and that American Bridge Company is not a separate corporate entity, having become a part of United States Steel Corporation by a series of mergers culminating on and effective as of December 31, 1952.
Counsel for plaintiff now concede these facts and agree that the motions to dismiss must be granted on the authority of Kelly v. United States Steel Corp., 3 Cir., 284 F.2d 850.
The motions to dismiss will be and hereby are granted and the complaint is dismissed as to United States Steel Corporation and American Bridge Company.